Citation Nr: 1048221	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-32 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected diabetes mellitus, Type II 
(DM). 

3.  Entitlement to service connection for a skin condition, 
claimed as a rash and skin cancer, to include as due to exposure 
to sun, herbicides, and/or chemicals during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claims.  In April 2009, the 
Veteran testified at a hearing before the undersigned Veterans 
Law Judge.  When this case was initially before the Board in June 
2009, it was remanded for further development.  

The issue of entitlement to a temporary total evaluation 
for the Veteran's bilateral knee disability pursuant to 38 
C.F.R. § 4.30 for an October 2007 surgery on his left and 
right knees, followed by a one-month convalescent period, 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
See March 2010 Memorandum from the Veteran's 
Representative.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, further attempts should be made to 
obtain a complete copy of the Veteran's private treatment 
records; the Veteran should be afforded another opportunity to 
obtain a supplemental medical opinion from his private physician 
regarding the etiology of his sleep apnea; and the Veteran should 
be afforded new VA examinations assessing the etiology of his 
sleep apnea and his skin condition.  

At the outset, the Board notes that a review of the record 
reveals that some of the Veteran's relevant private treatment 
records have not yet been associated with the claims file.  
Specifically, in regard to his back disability claim, in an April 
2008 letter, Dr. Gary L. Dunlop reported that the Veteran had 
received treatment for his lumbar problems from Coastal 
Orthopedics and Sports Medicine (formerly Bardenton Orthopedics) 
since 1975.  However, to date, the only records associated with 
the claims file from Bardenton Orthopedics are dated from August 
2002 to December 2003, and the only records on file from Coastal 
Orthopedics and Sports Medicine are dated from July 2006 to 
October 2008.  Additionally, in an October 2008 letter, Dr. Aaron 
L. Mattes, reported that he had been treating the Veteran's 
spinal stenosis since the 1980s.  Significantly, however, to 
date, none of Dr. Mattes' treatment records have been associated 
with the claims file.  Further, at his April 2009 Board hearing, 
the Veteran reported that, in May 1974 (i.e., within a year of 
his separation from service) he sought back treatment at the 
MacDill U.S.A.F.B. Hospital after falling flat on his face while 
picking up a sander.  In this regard, the Veteran stated that x-
rays of his spine were taken at that time, which revealed spinal 
stenosis.  Significantly, however, to date, no efforts have been 
made to obtain a copy of the May 1974 hospital treatment records.  

Additionally, in regard to his skin condition claim, at his 
January 2010 VA skin examination, the Veteran reported that he 
had undergone skin cancer removal surgery of the chest in 
November 2009.  Similarly, the record reflects that the Veteran 
underwent skin cancer removal surgery of the right forearm in 
2006.  See March 2006 Gulf Coast Dermatopathology Laboratory 
report, March 2009 treatment record from Manatee Dermatology, and 
January 2010 VA examination report.  Significantly, however, to 
date, no records from the Veteran's skin cancer removal surgeries 
have been associated with the claims file. 

VA has a duty to make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency, to 
include private medical records.  See 38 U.S.C.A. § 5103A(b)(1); 
38 C.F.R. § 3.159(c)(1).  In this case, the Board finds that 
records from Coastal Orthopedics and Sports Medicine (formerly 
Bardenton Orthopedics), Dr. Mattes, and the MacDill U.S.A.F.B. 
Hospital, are relevant to the Veteran's back disability claim 
insofar as they may demonstrate that the Veteran had a back 
disability shortly after separation from service and before his 
December 2001 fall from a ladder.  Further, insofar as the skin 
cancer removal records may include information regarding the 
etiology of the Veteran's skin cancer of the chest and right 
forearm, the Board finds that such records are relevant to his 
skin condition claim.  Accordingly, on remand, efforts should be 
made to obtain a complete copy of all of the Veteran's 
outstanding private treatment records.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).

In regard to his sleep apnea claim, the Veteran contends that his 
currently diagnosed sleep apnea is related to service, or in the 
alternative, is caused and/or aggravated by service-connected DM.  
As noted in the Board's June 2009 remand, the Veteran's service 
treatment records fail to show a diagnosis of, or treatment for, 
sleep apnea.  However, at his April 2009 Board hearing, the 
Veteran reported that, both during and after service, his wife, 
to whom he has been married since 1953, complained that he 
periodically stopped breathing while he was sleeping.  
Additionally, at his hearing, the Veteran reported that he did 
not seek treatment for his sleep disorder until many years after 
service, when he fell asleep at the wheel while driving.  In this 
regard, the Veteran's post-service treatment records show that, 
during treatment with Dr. Michael C. Holsworth in May 2004, the 
Veteran reported having interrupted sleep, and the Veteran's wife 
reported that he snored and occasionally stopped breathing while 
he slept.  At that time, Dr. Holsworth's impression was sleep 
apnea, which was confirmed by a June 2004 split-night sleep 
study.

The Board acknowledges that, in January 2010, the Veteran was 
afforded a VA respiratory examination; however, for the following 
reasons, the Board finds that another medical opinion regarding 
the etiology of the Veteran's sleep apnea is necessary to make a 
determination in this case.  First, the Board notes that, in 
providing the opinion that the Veteran's currently diagnosed 
sleep apnea was less likely than not related to his military 
service, the examiner failed to acknowledge the lay evidence of 
record regarding the onset of sleep apnea symptoms and the 
continuation of those symptoms after service, and instead relied 
on the lack of documented treatment for sleep apnea during 
service and the fact that sleep apnea was not noted on an August 
1973 VA examination (i.e., an examination conducted two months 
following separation from service with regard to the Veteran's 
claims for service connection for a right shoulder disability and 
an ear condition).  Additionally, in providing the opinion that 
the Veteran's sleep apnea could not be directly related to his 
service-connected DM, the examiner again relied on the lack of 
evidence of sleep apnea in the Veteran's service treatment 
records, as well as the findings of a May 2006 RO rating 
decision.  Finally, the examiner failed to provide any 
explanation or rationale for his conclusion that an opinion 
regarding aggravation (i.e., whether the Veteran's sleep apnea 
was aggravated by his service-connected DM) could not be provided 
without resorting to mere speculation; rather, in the discussion 
portion of the opinion, the examiner merely stated that he was 
"unable to say."  

Accordingly, the Board finds that the January 2010 respiratory 
examination report is not adequate for rating purposes, and this 
matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of an in-service 
injury, but instead relied on the service treatment records to 
provide a negative opinion); Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008) (stating that a medical examination report 
must contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two); Jones v. 
Shinseki, 23 Vet. App. 382 (2010) (holding that before the Board 
can rely on an examiner's conclusion that an etiology opinion 
would be speculative, the examiner must explain the basis for 
such an opinion or the basis must otherwise be apparent in the 
Board's review of the evidence); see also Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (once VA undertakes an examination, 
even if not required to do so, an adequate one must be produced).  

On remand, the Veteran should also be afforded another 
opportunity to obtain a supplemental medical opinion from his 
private doctor, Dr. Holsworth, regarding the etiology of his 
currently diagnosed sleep apnea.  As the Board noted in its June 
2009 remand, in a February 2005 statement, Dr. Holsworth provided 
the opinion that the Veteran's sleep apnea was most likely 
related to his military service and his exposure to Agent Orange 
while serving in Vietnam.  Additionally, in statements dated in 
January 2006 and April 2007, Dr. Holsworth provided the opinion 
that the Veteran's sleep apnea was most likely related to his 
exposure to Agent Orange during service.  Significantly, however, 
Dr. Holsworth has not provided any rationale for these opinions.  
In this regard, the Board acknowledges that, in an October 2009 
letter, the RO informed the Veteran that Dr. Holsworth's medical 
opinions were currently incomplete insofar as he had failed to 
provide any explanation or rationale in support of these 
opinions.  Moreover, the Board notes that, to date, no such 
addendum opinion has been submitted.  However, as the Veteran's 
sleep apnea claim must be remanded for the above-noted reason, on 
remand, the RO should again contact the Veteran and afford him 
another opportunity to obtain a supplemental opinion from Dr. 
Holsworth that includes a complete rationale.  

Additionally, on remand, the Veteran should be afforded an 
opportunity to submit lay statements showing that, during service 
and in the years following separation from service, the Veteran 
experienced the symptoms of sleep apnea (i.e., that he stopped 
breathing in his sleep).  In this regard, the Board notes that, 
at his April 2009 Board hearing, the Veteran reported that, on 
numerous occasions during service, and in the years since 
service, his wife had voiced concern over the fact that he seemed 
to stop breathing in his sleep.  However, direct statements from 
the Veteran's wife with regard to this issue are necessary to 
corroborate the Veteran's hearing testimony.  As such, on remand, 
the RO should contact the Veteran and afford him an opportunity 
to obtain and submit lay statements regarding symptoms of sleep 
apnea in service and continuity of sleep apnea symptoms since 
service.  

In regard to his skin condition claim, the Veteran contends that 
he has several skin conditions as a result of his military 
service.  Specifically, the Veteran contends that he has 
developed numerous pre-cancerous lesions and skin cancer of the 
face, ears, chest, back, arms, and hands, as a result of his 
exposure to sun, herbicides, and other chemicals during service.  
See June 2007 notice of disagreement, April 2009 Board hearing 
transcript, and November 2009 statement.  In this regard, while 
the Veteran has reported some additional post-service sun 
exposure while performing outdoor activities such as fishing, 
diving, boating, and softball, he has indicated that such 
exposure has been in very small increments (i.e., occasional 
weekend trips) when compared to his daily exposure during his 21 
years of service.  See April 2009 Board hearing transcript.  

In support of his contentions, the Veteran has reported that 1) 
he spent a significant portion of his time in service on the 
flight line in the sun in tropical and sub-tropical environments; 
2) in his role as an airplane mechanic, he was exposed to 
numerous chemicals and cleaning agents, including tetrachloride, 
mercury, alpha and gamma rays, cobalt-60, cesium-137, and 
plutonium-239; and 3) his numerous in-service skin injuries and 
conditions, including a skin reaction to jet fuel, a burn to the 
right forearm, tinea cruris, and contact dermatitis, as well as 
his in-service mole/cyst removal, put him at risk for the 
subsequent development of skin cancer.  See June 2007 notice of 
disagreement, April 2009 Board hearing transcript, and November 
2009 statement.  In this regard, the Veteran has pointed out 
that, while he had no skin conditions prior to service, during 
service, he received frequent treatment for his various skin 
conditions, including treatment for 1) a skin reaction to jet 
fuel in October 1956, 2) tinea cruris of the groin in February 
1957, 3) a burn on the right arm in January 1970, 4) contact 
dermatitis of the penis in December 1970; 5) mole excision in 
October 1963; and 5) sebaceous cyst (which the Veteran reports 
was actually melanoma) removal in July 1968.  

The Veteran's service treatment records confirm that he received 
treatment in October 1955 for redness of the skin with some pain, 
which was diagnosed as a skin reaction to jet fuel.  
Additionally, in October 1963, the Veteran had five moles 
excised, including one on the back of his head, one on his neck, 
and three on his back.  Thereafter, in September 1966, the 
Veteran received treatment for a rash in the groin, which was 
diagnosed as tinea cruris.  Additionally, a treatment note dated 
in July 1967 indicates that the Veteran was "exposed to 
industrial hazard," and had to undergo an occupational health 
physical.  In April 1968, the Veteran received four sutures for a 
small laceration to the head, which were removed the following 
month.  Subsequently, in July 1968, the Veteran underwent 
excision of a sebaceous ruptured epidermal inclusion cyst behind 
the right ear.  Further, in January 1970, the Veteran received 
treatment for a burn to the right forearm, which became infected.  
Finally, in July 1970, the Veteran was treated for contact 
dermatitis of the penis following a scuba diving excursion.  
However, despite these numerous in-service treatments for a 
variety of skin conditions, at the time of his separation 
examination in January 1973, the Veteran denied having a history 
of skin disease and was noted to have a normal skin examination.  
Similarly, at a July 1973 VA examination in relation to his 
claims for service connection for a right shoulder disability and 
an ear condition, the Veteran was noted to have normal skin.  

The Veteran has reported that, following separation from service, 
he began treatment for his skin conditions in 1999 at Manatee 
Dermatology; however, the earliest records available from Manatee 
Dermatology are dated in January 2006.  See November 2009 records 
request response from Manatee Dermatology.   Significantly, 
however, the available post-service treatment records reveal 
that, since November 2005, the Veteran has received fairly 
consistent treatment for a variety of skin conditions, including 
squamous cell carcinoma (SCC) of the right forearm, solar 
elastosis of the upper right arm, seborrheic keratosis of the 
upper right arm, herpes simplex of the buttocks, seborrheic 
dermatitis of the nose and glabella, and actinic keratosis of the 
chest, back, nose, both hands, both forearms, both ears, both 
elbows, both ears, the back of the head, and the face (i.e., on 
the left side of his face and between his eyes).  See private 
treatment records from Dr. Holsworth in November 2005, Dr. Susan 
M. Wehr in January 2006, Gulf Coast Dermatopathology from January 
2006 to March 2009, and Manatee Dermatology from January 2006 to 
March 2009.  

The Board acknowledges that, in January 2010, the Veteran was 
afforded a VA skin examination; however, for the reasons set 
forth below, the Board finds that another medical opinion 
assessing the etiology of the Veteran's various skin conditions 
is necessary to make a determination in this case.  

First, at the time of the January 2010 VA examination, the 
examiner noted that the Veteran's service treatment records 
revealed treatment for tinea cruris of the groin in September 
1966 and contact dermatitis on the penis in 1970.  The examiner 
then went on to report that the Veteran denied having any current 
symptoms of tinea cruris of the groin or contact dermatitis of 
the penis, and as such, he opted not to examine the Veteran's 
genital area.  Significantly, however, the examiner did not 
provide an opinion as to whether the Veteran's post-service 
development of herpes simplex of the buttocks and/or seborrheic 
dermatitis of the nose and glabella had any relationship to his 
in-service treatment for tinea cruris and/or contact dermatitis.  

Similarly, the examiner noted that the Veteran was treated for a 
skin reaction to jet fuel on his arms and legs in 1955, but 
stated that on examination, the Veteran had no residuals as a 
result of this skin reaction, specifically noting that the 
Veteran currently had no errythema on his legs or arms.  
Significantly, however, the examiner did not provide an opinion 
as to whether the Veteran's subsequent development of SCC of the 
right forearm and/or actinitic keratosis of both arms was in any 
way related to his in-service skin exposure to jet fuel.  

Additionally, the examiner noted that the Veteran had several 
moles and a sebaceous cyst removed during service, including 
removal of a compound nevus from the neck, three intradermal nevi 
on the back, a compound nevus on the back of the head, and an 
epidermal cyst behind the right ear.  The examiner then went on 
to report that, on examination, the Veteran had no scarring 
behind the right ear as a result of the cyst removal and no 
scarring on the back of his head or neck as a result of nevus 
removal, but that he did have numerous light macular areas on his 
back, some of which may have been scarring from nevus removal in 
service.  In this regard, the examiner provided the opinion that, 
while he could not determine which of the scars or light macular 
areas on the Veteran's back were from the in-service nevus 
removal, it was at least as likely as not that some of the 
scarring on the Veteran's back was related to nevus removal 
during service.  As such, the examiner failed to adequately 
identify which of the scars on the Veteran's back warranted 
service connection.  Moreover, the examiner failed to provide an 
opinion as to whether there was any causal relationship between 
the Veteran's in-service mole and cyst removal and his subsequent 
development of actinitic keratosis of the back, right ear, and 
back of the head.  

The examiner also reported that the Veteran was treated for a 
burn of the right arm in 1970, but stated that, on examination, 
the Veteran had no scars or residuals as a result of the in-
service arm burn.  Significantly, however, later in the 
examination report, the examiner noted that the Veteran had 
scarring on his right forearm as a result of skin cancer removal, 
but that he was unable to pinpoint which of the scars on his 
right arm had resulted from removal of the past skin cancers.  In 
this regard, the Board notes that the examiner's statements with 
regard to scarring of the right forearm appear to be in direct 
contradiction with each other.  Moreover, the Board points out 
that the examiner failed to provide an opinion as to whether the 
Veteran's in-service right forearm burn had any causal 
relationship with his subsequent development of actinitic 
keratosis and/or SCC of the right forearm.  

Finally, the Board notes that the examiner provided the opinion 
that, insofar as the Veteran had sun exposure following service 
and did not have skin cancer until years after separation from 
service, he was unable to make a direct connection between the 
Veteran's past skin cancers (i.e., skin cancer of the chest, 
right forearm, back, and right ear) and his military service.  
Significantly, however, in providing this opinion, the examiner 
failed to consider the Veteran's reports of significant in-
service exposure to sun on the flight line, exposure to 
herbicides in Vietnam, or his reports regarding in-service 
exposure to numerous chemicals while working as an airplane 
mechanic.  Moreover, as discussed above, the examiner failed to 
discuss any possible relationship between the Veteran's in-
service treatment for a skin reaction to jet fuel, a burn to the 
right forearm, tinea cruris, contact dermatitis, and mole/cyst 
removal, and his subsequent development of skin cancer and 
actinitic keratosis.  Finally, the Board notes that, in providing 
his negative opinion, the examiner appears to have relied 
significantly on the findings of RO rating decisions dated in May 
2006 and September 2007, rather than on medical literature and/or 
expertise.   

Accordingly, the Board finds that the January 2010 skin 
examination report is not adequate for rating purposes, and this 
matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (holding that an examination was inadequate where the 
examiner did not comment on the Veteran's report of an in-service 
injury, but instead relied on the service treatment records to 
provide a negative opinion); Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008) (stating that a medical examination report 
must contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two); see also 
38 C.F.R. § 4.2 (stating that if the findings on an examination 
report do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (once VA undertakes an examination, even if not required 
to do so, an adequate one must be produced).  

As this case must be remanded for the foregoing reasons, all 
relevant recent private treatment records should also be obtained 
on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In 
this regard, the Board notes that the Veteran has received fairly 
consistent treatment from Manatee Dermatology and the Gulf Coast 
Dermatopathology Laboratory, since January 2006, but that the 
most recent treatment records on file are dated in March 2009.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment with 
respect to all private health care 
providers who have treated his back 
disability, sleep apnea, and/or skin 
condition(s), to specifically include 
records from 1) the MacDill U.S.A.F.B. 
Hospital in May 1974; 2) Coastal 
Orthopedics and Sports Medicine (formerly 
Bardenton Orthopedics) from 1975 to August 
2002; 3) Dr. Aaron L. Mattes from the 
1980s, forward; 4) a skin cancer removal 
surgery of the right forearm performed in 
2006; 5) a skin cancer removal surgery of 
the chest performed in November 2009; 6) 
Manatee Dermatology, dated since March 
2009; and 7) the Gulf Coast 
Dermatopathology Laboratory, dated since 
March 2009.   Following the receipt of any 
necessary authorizations from the Veteran, 
attempt to obtain any medical records 
identified by the Veteran.  If these 
records are not available, request that 
the doctors provide a negative reply.  

2.  The RO/AMC should also contact the 
Veteran and inform him that the private 
medical opinions he obtained from Dr. 
Michael C. Holsworth in support of his 
claim for service connection for sleep 
apnea are incomplete because he failed to 
provide any explanation or rationale to 
support the contention that the Veteran's 
sleep apnea is related to his period of 
active service, including his exposure to 
herbicides.

3.  The RO/AMC should also contact the 
Veteran and inform him that lay statements 
from his wife or any other person showing 
that he stopped breathing in his sleep 
during service, and in the years since 
service, are necessary to corroborate his 
April 2009 Board hearing testimony.  

4.  Once the foregoing development has 
been completed, schedule the Veteran for a 
VA respiratory examination.  The claims 
file and a copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's currently diagnosed sleep 
apnea had its clinical onset during active 
service or is related to an in-service 
disease, event, or injury, including 
exposure to herbicides (Agent Orange).  In 
offering this assessment, the examiner 
must acknowledge and discuss the positive 
opinions of Dr. Michael C. Holsworth in 
February 2005, January 2006, and April 
2007, as well as the lay statements of 
record regarding the onset of sleep apnea 
symptoms and the continuation of those 
symptoms.  

If the examiner's response to the above 
question is negative, then the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater probability) that 
the Veteran's currently diagnosed sleep 
apnea was caused by his service-
connected DM.  In providing this 
opinion, the examiner should state 
whether there is any medical literature 
showing that sleep apnea is causally 
related to DM.  

If the examiner's response as to 
causation is negative, then the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that the Veteran's currently diagnosed 
sleep apnea has been aggravated by his 
service-connected DM.  In this special 
context, the Board notes that 
"aggravation" has occurred when it has 
been medically determined that the 
Veteran's sleep apnea has undergone an 
identifiable permanent increase in 
severity that was proximately due to 
his service-connected DM.  In providing 
this opinion, the examiner should state 
whether there is any medical literature 
showing that sleep apnea is aggravated 
by DM.  

The examiner must provide a 
comprehensive report including 
complete rationales for all opinions 
and conclusions reached, citing the 
objective medical findings leading to 
the conclusions.    

5.  Also, schedule the Veteran for a VA 
skin examination.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary studies should be conducted.

The examiner should provide a description 
of each skin condition and scar (including 
the location) found to be present.  
Specifically, the examiner should state 
whether the Veteran currently has: 1) 
residuals of a reaction to jet fuel 
touching his skin in October 1956; 2) 
residuals of tinea cruris of the groin, 
which was treated in February 1957; 3) 
residuals of mole removal on his back, 
neck, and the back of the head in October 
1963; 5) residuals of cyst removal behind 
the right ear  in July 1968; 6) residuals 
of a burn on the right forearm in January 
1970; and/or 7) residuals of contact 
dermatitis of the penis in December 1970.  

The examiner should also provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any skin disorder, 
found to be present, to specifically 
include his previously diagnosed squamous 
cell carcinoma of the right forearm; solar 
elastosis of the upper right arm, 
seborrheic keratosis of the upper right 
arm; herpes simplex of the buttocks, 
seborrheic dermatitis of the nose and 
glabella; and actinic keratosis of the 
chest, back, nose, both hands, both 
forearms, both ears, both elbows, both 
ears, back of the head, and face (i.e., on 
the left side of his face and between his 
eyes).  

Additionally, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any of the Veteran's 
various skin disorders had their onset 
during active service or are related to 
any in-service disease or injury, 
including exposure to herbicides, sun, 
and/or chemicals during service.  In doing 
so, the examiner should specifically 
acknowledge and discuss the Veteran's in-
service treatment for 1) a skin reaction 
to jet fuel in October 1955, 2) mole 
excision in October 1963, 3) tinea cruris 
in September 1966, 4) a small laceration 
to the head in April 1968, 5) cyst removal 
in July 1968, 6) right forearm burn in 
January 1970, and 7) contact dermatitis in 
July 1970.  The examiner should also 
acknowledge and discuss the July 1967 
service treatment note, which indicates 
that the Veteran was "exposed to 
industrial hazard," as well as the lay 
evidence of record regarding in-service 
exposure to various chemicals (i.e., 
tetrachloride, mercury, alpha and gamma 
rays, cobalt-60, cesium-137, plutonium-
239, etc.) and sunlight.  

The examiner must provide a 
comprehensive report including 
complete rationales for all opinions 
and conclusions reached, citing the 
objective medical findings leading to 
the conclusions.  In this regard, the 
Board highlights that medical opinions 
should be based on medical literature and 
expertise, rather than the findings of RO 
rating decisions.  

6.  After completion of the above, review 
the examination reports.  If the requested 
examinations do not include adequate 
responses to the specific opinions 
requested, the reports must be returned to 
the examiners for corrective action.

7.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


